Citation Nr: 0622104	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 until June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.  The Board notes that during the 
appeal process the claims folder was transferred to the 
Portland, Oregon RO.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of complaints of temper problems, 
anxiety, nightmares, and impaired sleep; objectively, the 
veteran had normal speech, no panic attacks, and no deficits 
in comprehension, memory, intelligence, or judgment, with a 
Global Assessment of Functioning (GAF) score indicating 
moderate symptoms upon VA examination.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the November 2003 rating decision granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  His filing of a 
notice of disagreement as to the November 2003 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating PTSD (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formulas for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the 30 percent 
initial evaluation that the RO assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  


Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to his claim.

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation throughout the entirety of the 
rating period on appeal.  Again, as noted above, in order to 
assign a higher rating, the record must show that the veteran 
experiences reduced reliability and productivity due to 
symptoms of PTSD such as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, impaired judgment, 
impaired long and short term memory, impaired abstract 
thinking, and difficulty establishing and maintaining 
effective work and social relationships, and mood 
disturbances.  Such findings are not contained in the record.  
The reasons and bases for this conclusion will be discussed 
below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in August 2003, 
the veteran's spontaneous speech was fluent with intact 
syntax and grammar.  His affect was wide-ranging and 
appropriate to the topics of conversation.  With regard to 
panic attacks, the November 2003 VA examination report did 
not note any complaints of such attacks.  The examiner noted 
that the veteran appeared to suffer from increased anxiety 
while discussing combat trauma.  Regarding comprehension 
skills, there is no evidence of any difficulty in 
understanding complex commands.  In fact, there was no 
indication of intellectual deficit upon VA examination in 
November 2003.  With respect to recall, the examiner found 
the veteran's cognitive functioning to be grossly intact 
based on his performance on simple mental status screening 
tasks.  The VA examination report also showed that he was 
alert, oriented and appeared in good reality contact.  With 
respect to judgment and abstract thinking, the record fails 
to demonstrate impairment.

Regarding occupational functioning, the veteran stated in his 
January 2004 notice of disagreement that his PTSD has made it 
difficult for him to hold a job.  However, the evidence of 
record does not demonstrate that the veteran's PTSD 
symptomatology has limited his employability to the extent 
that the next-higher 50 percent evaluation would be 
appropriate.  Indeed, the August 2003 VA examination report 
detailed his occupational history, indicating a stable job 
history until 1995.  Until that year, he worked 24 years as a 
communications technician for the same company.  Since 1995, 
he has worked as a contract telecommunications technician.  
At the time of the August 2003 examination, the veteran was 
unemployed and had last worked in January 2002.  In a March 
2003 PTSD assessment, the veteran reported he had worked 12 
jobs since losing his job in 1995.  It is unclear whether he 
has 12 telecommunication contracting jobs or 12 jobs in other 
fields of employment.  In either case, the record does not 
indicate any firings due to his PSTD symptoms.  The Board 
notes that the veteran admits to and has been diagnosed with 
polysubstance dependence.

The Board acknowledges that the veteran has some difficulty 
in establishing effective social relationships.  For example, 
a March 2003 mental health evaluation noted that the veteran 
had been married once and has had two live-in relationships.  
He stated that his mother, his children, and his wife 
(separated at the time) were the most important people in his 
life.   Furthermore, a biosocial history/assessment in April 
2003 found that the veteran has contact only with a few non-
family and non-work related people.  By the August 2003 VA 
examination, the veteran had divorced his wife and had been 
living with his mother for 14 months.  However, the overall 
weight of the evidence fails to reveal social impairment of 
such severity as to allow for a finding that his disability 
picture is more analogous to the next-higher 50 percent 
rating under Diagnostic Code 9411.

The Board also acknowledges the veteran's complaints of 
temper problems, hypervigilence, nightmares, impaired sleep, 
self-medication, and sense of foreshortened future.  The 
August 2003 VA examination report indicated that the veteran 
can be hypervigilant in public, but he has dealt with it well 
unless he feels people unjustly criticize or pester him.  
However, the Board finds that these symptoms have been 
appropriately reflected in the 30 percent evaluation 
currently in effect throughout the rating period on appeal.  
Again, they have not led to a degree of social and 
occupational impairment commensurate with the next-higher 50 
percent evaluation under the general rating schedule for 
mental disorders.

In finding that an increased evaluation is not warranted, the 
Board further acknowledges the veteran's report of suicidal 
thoughts, noted during a substance abuse triage in February 
2003.  The triage report noted that he had no plans, means, 
nor intent to follow through with these suicidal thoughts.  
Additionally, about 6 months later upon VA examination, he 
denied suicidal and homicidal ideation, intention, and plan.  
The veteran has no history of suicide attempts.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board 
further relies on the GAF score of 61 due solely to PTSD 
indicated upon VA examination in August 2003.  In this 
regard, the Board notes that the examiner provided two GAF 
scores.  The first score of 61 and a second, overall GAF 
score of 50, which considered factors in addition to PTSD.  

A March 2003 mental health evaluation report by I.G.P., 
Ph.D., noted a GAF score of 48, indicating more serious 
symptoms.  However, the Board does not find the March 2003 
GAF score to be as probative as the one given upon VA 
examination in August 2003.  For instance, a GAF score of 48 
is not consistent with the evidence of record.  As described 
above, a GAF score of from 41 to 50 indicates serious 
symptoms or a serious impairment in social, occupational, or 
school functioning, none of which are demonstrated by the 
evidence of record.  Furthermore, Dr. I.G.P. arrived at her 
conclusions without reviewing the claims folder or providing 
supporting clinical evidence.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (finding that factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).  The Board finds the August 2003 
examination to have a greater probative value because the VA 
examiner reviewed the veteran' claims folder and electronic 
records, completed a full mental status examination, and 
provided a detail opinion supporting his rationale.

In conclusion, the evidence of record fails to support the 
veteran's claim of entitlement to the next-higher evaluation 
of 50 percent for PTSD under Diagnostic Code 9411.  Instead, 
the evidence overwhelmingly confirms that the presently 
assigned 30 percent rating most closely approximates the 
veteran's disability picture throughout the entire rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


